NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JONAS TRAMELL GRIFFIN,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-698
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 30, 2018.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Michael J. P. Baker of Michael J.P.
Baker Law Office, Cape Coral, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.